Name: Commission Regulation (EC) No 467/2004 of 12 March 2004 amending Regulation (EC) No 279/2004 providing for a further allocation of import rights under Regulation (EC) No 977/2003 for young male bovine animals for fattening
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32004R0467Commission Regulation (EC) No 467/2004 of 12 March 2004 amending Regulation (EC) No 279/2004 providing for a further allocation of import rights under Regulation (EC) No 977/2003 for young male bovine animals for fattening Official Journal L 077 , 13/03/2004 P. 0030 - 0030Commission Regulation (EC) No 467/2004of 12 March 2004amending Regulation (EC) No 279/2004 providing for a further allocation of import rights under Regulation (EC) No 977/2003 for young male bovine animals for fatteningTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1),Having regard to Commission Regulation (EC) No 977/2003 of 6 June 2003 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2003 to 30 June 2004)(2), and in particular Article 9(3) thereof,Whereas:As a result of an administrative error made by a competent national body when notifying the quantity referred to in Article 9(1) of Regulation (EC) No 977/2003, Commission Regulation (EC) No 279/2004(3) should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 279/2004 is replaced by the following:"The number of animals referred to in Article 9(1) of Regulation (EC) No 977/2003 is 11519."Article 2This Regulation shall enter into force on 13 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 141, 7.6.2003, p. 5. Regulation as corrected by Regulation (EC) No 1361/2003 (OJ L 194, 1.8.2003, p. 38).(3) OJ L 47, 18.2.2004, p. 25.